Title: To John Adams from Pierre Auguste Adet, 13 March 1797
From: Adet, Pierre Auguste
To: Adams, John


                        
                            Monsieur Le Président.
                            Philadelphie Le 23 ventose An 5eme de La Republique française 13 mars 1797. (v.s.)
                        
                        J’aurois desiré pouvoir vous présenter mes hommages Comme ministre de L’a Republique française, j’ose esperer  que vous me permettrés de vous Les offrir comme particulier.  j’aurois deja sollicité cette Faveur si ma santé ne m’en Eut empechè.  je ne puis plus differer de vous la demander, quoique je sois Loin de me bien porter.  j’ai des Choses extrêmement importantes à Vous Communiquer.  je vous prie en conséquence de vouloir bien m’accorder un moment d’entretien.  à L’heure que vous aurés La bonté de m’indiquer. je m’empresserai de me Rendre auprès de vous, pour vous  m’avés inspirés, et dont je vous prie d’agréer L’expression.
                        
                            P.A. Adet


                        
                        
                    